Title: To James Madison from John George Jackson, 25 October 1807
From: Jackson, John George
To: Madison, James



My dear Sir,
Clarksburg October 25th. 1807

My letter by the last Post informed you that our beloved Friend Mrs. Payne was ill beyond the reach of recovery.  Alas!  My prediction was too fatally verified,  she continued without any alteration except an encreased debility until Wednesday evening last when she expired.  The shock which her sickness & death produced upon the health & spirits of my poor sick Wife has been alarming in the extreme.  I have watched over her incessantly ever since, oftentimes with the expectation that the hour which was closing on us would survive her, & altho I have occasionally indulged the hope that in a few Weeks she would be well enough to set off in a close light waggon which I have procured for her & that a change of situation would aid me in restoring her to health still my dear Friend my hand trembles when I write you I fear that the hope is illusive.  Last night & to day she has been worse than for several days past  her fever & Chills have been severe in the extreme & her stomach so disordered as to baffle all the medical skill this Country can afford
But I will yet hope that my cup of misery is almost exhausted & tho’ shorn indeed, still that God will temper the wind to the shorn Lamb.  Farewell my dear friend

J G Jackson

